

116 HRES 458 IH: Reaffirming the strong partnership between Tunisia and the United States and supporting the people of Tunisia in their continued pursuit of democratic reforms.
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 458IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Deutch (for himself, Mr. Wilson of South Carolina, Mr. Hastings, and Mr. Schweikert) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the strong partnership between Tunisia and the United States and supporting the people
			 of Tunisia in their continued pursuit of democratic reforms.
	
 Whereas relations between the United States and Tunisia began in 1795, and the 2 countries have partnered in trade and security since the signing of the Treaty of Peace and Friendship, signed at Tunis, August 28, 1797;
 Whereas the United States was the first major power to recognize a sovereign Tunisia, following its independence from France in 1956;
 Whereas the people of the United States and of Tunisia share core values, such as respect for human rights, democracy, and the rule of law;
 Whereas, on January 14, 2011, the peaceful mass protests of the Jasmine Revolution successfully brought to an end the authoritarian rule of President Ben Ali;
 Whereas, in the aftermath of Ben Ali's resignation, Tunisians— (1)initiated a peaceful, consensus-based, and inclusive transition to democracy;
 (2)held the first competitive, multi-party democratic elections of the 2011 Arab Spring; (3)adopted a new constitution in 2014; and
 (4)held new elections under that constitution later that year; Whereas, on December 31, 2014, after winning a free and fair presidential election, Beji Caid Essebsi was inaugurated as the first freely elected President of Tunisia;
 Whereas, on October 9, 2015, the Norwegian Nobel Committee awarded the Tunisian National Dialogue Quartet, a coalition of 4 civil society organizations, the 2015 Nobel Peace Prize for the coalition’s work—
 (1)building on the promise of the 2011 Jasmine Revolution; and (2)ensuring that the transition of Tunisia into a democracy did not descend into violence or renewed authoritarianism;
 Whereas Tunisia has been the only North African country to achieve a Free rating by the Freedom House’s annual Freedom in the World report, and has maintained a Free rating since 2015; Whereas the political evolution of Tunisia stands as an inspiration for citizens of other states aspiring to establish the institutions of democracy after a history of autocratic rule;
 Whereas Tunisia suffered significant terrorist attacks in 2015 and 2016; Whereas, on October 29, 2018, a terrorist attack on Avenue Habib Bourguiba in Tunis wounded 20 people and was perpetrated by an unemployed university graduate who had been unemployed for 3 years and had no known ties to terrorist groups;
 Whereas, in the aftermath of these attacks, citizens and leaders of Tunisia have reaffirmed their commitment to dialogue, pluralism, and democracy;
 Whereas a significant number of Tunisian fighters for extremist groups, including the Islamic State of Iraq and Syria (ISIS) reportedly returned to Tunisia, many clandestinely, between 2011 and 2018;
 Whereas Tunisia continues to face serious threats to its security from violent extremist groups operating within the country as well as in neighboring countries;
 Whereas, in July 2015, President Obama designated Tunisia as a major non-NATO ally; Whereas Tunisia has committed approximately 15 percent of its budget to defense and interior ministries for counterterrorism in recent years, at the expense of economic and social development;
 Whereas Tunisia faces economic challenges, including high inflation and high unemployment, especially among young Tunisians;
 Whereas the United States Government is committed to continuing a strong economic partnership with Tunisia as its government undertakes reforms to transform its economy to meet the aspirations of all of the citizens of Tunisia;
 Whereas it is in the interest of the United States, and consistent with the values of the United States, to support the aspirations of the people of Tunisia in developing a pluralist democracy and transparent, effective institutions;
 Whereas, in accordance with the United States-Tunisia strategic partnership, both countries are dedicated to working together to promote—
 (1)economic development and business opportunities in Tunisia; (2)education for the advancement of long-term development in Tunisia; and
 (3)increased security cooperation to address common threats in Tunisia and across the region; and Whereas the United States Government should provide a level of funding to strongly assist and reinforce Tunisia’s promising transition into a democratic, stable, and prosperous nation: Now, therefore, be it
		
	
 That the House of Representatives— (1)commends the people of Tunisia for their commitment to democracy, the rule of law, and free and fair elections;
 (2)commends the political leaders of Tunisia for their willingness to compromise and work together in the national interest;
 (3)condemns all acts of terrorism, and extends condolences to the families of victims of terrorism and to the people and Government of Tunisia;
 (4)commends the people and Government of Tunisia for their resilience in the face of terrorist attacks and their enduring commitment to a free, democratic, and peaceful Republic of Tunisia;
 (5)encourages President Essebi, Head of Government Chahed, and the Parliament of Tunisia to work together to accelerate economic reforms and anti-corruption measures;
 (6)looks forward to new free and fair parliamentary and presidential elections scheduled for the last several months of 2019;
 (7)calls on the Government of Tunisia— (A)to fully implement the Tunisian Constitution of 2014, including the protection of civil liberties and the establishment of new institutions, such as the Constitutional Court;
 (B)to continue its commitment to democratic accountability and transitional justice, including with regard to corruption;
 (C)to continue decentralizing political power to local governments, which is a key step toward more accountable governance and a means to address long-standing issues of dramatic regional disparity in health care, education, poverty, and infrastructure; and
 (D)to further develop its plan to identify, prosecute, deradicalize, or reintegrate into society Tunisian fighters returned from abroad;
 (8)calls on the United States Government to provide appropriate levels of assistance to Tunisia to— (A)support democracy and civil society;
 (B)strengthen and reform the security sector; (C)reduce corruption, implement economic reforms, promote trade and investment, and maintain important and meaningful labor protections; and
 (D)support increased border security by enhancing Tunisia’s capabilities to detect, identify, and interdict illicit trafficking of weapons through intensive training and equipment donation;
 (9)calls on the neighbors and partners of Tunisia to work cooperatively with the Government of Tunisia to counter terrorist threats, secure borders, and support the democratic transition of Tunisia;
 (10)reaffirms the national interest of the United States in continued democracy in Tunisia, including— (A)respect for the rule of law;
 (B)independent media; (C)a vibrant civil society; and
 (D)universal rights and freedoms, including equal rights for all citizens and freedom of speech; (11)affirms the national interest of the United States in Tunisia's economic prosperity and development, including through increased foreign direct investment, tourism, entrepreneurship, technical cooperation, and strengthened trade ties;
 (12)reaffirms the commitment of the United States Government to Tunisia, including a commitment to provide appropriate levels of assistance, in support of the ongoing transition of Tunisia to an inclusive, prosperous, and secure democracy;
 (13)recognizes important partnerships, including— (A)the U.S.-Tunisia Strategic Dialogue;
 (B)the U.S.-Tunisia Joint Military Commission; (C)the U.S.-Tunisia Joint Economic Commission;
 (D)the Tunisian American Enterprise Fund; and (E)international educational exchange programs, including the Fulbright Program and the Thomas Jefferson Scholars Program;
 (14)urges increased United States engagement and cooperation with the people and Government of Tunisia, including—
 (A)Tunisia's democratic institutions; (B)civil society;
 (C)schools and universities; (D)independent media; and
 (E)the private sector; and (15)reaffirms the historic and continuing friendship between the people of the United States and the people of Tunisia.
			